Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-3 and 5-17 are currently pending in the application.
Claims 4 and 18-20 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.

Response to Amendment
The applicant amended independent claims 1 and 15 with features similar to “wherein a light source of the lighting apparatus is positioned between the camera and the object”.
The applicant submitted the amended Figure 21 to correct the annotation “136” to “236” and the objection to the drawing has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 10-12, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merton et al. (5,144,495) in view of Debevec et al. (2012/0062719) and further in view of Licht (2014/0109162), Wantland et al. (2021/0042950) and Asai et al. (2007/0212038).

Regarding claim 1, Merton teaches a method (e.g., Systems and methods for illuminating an object surface with light at varying angles of incidence and for optically evaluating the object surface for features and defects, etc. are disclosed. Merton: Abstract L.1-4) comprising:
positioning an object within an illumination region of a lighting apparatus such that a first surface of the object is approximately parallel to a focus plane of a camera (e.g., One embodiment of an illumination system, generally denoted 29, of the present invention is shown in perspective view in FIG. 3. System 29 includes, in part, a light source 30, a first reflector 32, a second reflector 34 and a specimen table 36. Second reflector 34 has a central opening 33 through which an imaging camera 38 views an object (not shown) positioned on table 36. In the embodiment shown, light source 30, first reflector 32, second reflector 34, light table 36 and camera 38 are coaxial and are aligned with an axis which coincides with optical axis 40 shown in phantom between camera 38 and table 36. Another major component of illumination system 29 is a light shield 42. As explained further below, second reflector 34 and light shield 42 are shown in their "home" position in FIG. 3.  Merton: c.8 L.42-56 and Fig. 3; reproduced below for reference.

    PNG
    media_image1.png
    674
    624
    media_image1.png
    Greyscale

The direction of incident light in the plane perpendicular to the surface of a coin positioned on table 36 (i.e., its perpendicular angle of incidence) is varied by changing the distance between reflector 34 and table 36. Merton: c.10 L.20-24.  System 17 includes a viewing means 20 for forming an optical image of the surface of either the obverse or reverse surface of coin 11 and an illumination system 21 which cooperates with viewing means 20 and a computer 22 to properly illuminate the coin surface under evaluation.  Merton: c.7 L.65-69 and c.8 L.1-2), wherein a light source of the lighting apparatus is positioned between the camera and the object (see 1_8 below); 
activating the lighting apparatus to broadcast and rotate light around the first surface (e.g., Referring now to FIGS. 3 and 5, light shield 42 is shown in its "home" or retracted position in FIG. 3 and in its extended position in FIG. 5. When extended, light shield 42 is substantially coaxial with source 30, first and second reflectors 32 and 34, table 36 and camera 38. In the embodiment shown, shield 42 includes two 30[Symbol font/0xB0] angular openings 43a and 43b positioned diametrically opposite each other. Shield 42 is supported at its circumference by a circular rim 56. Opening 43a extends through rim 56 such that when extended, shield 42 may slide into a slot 57 in table 36. A center opening 58 is also provided in shield 42 to allow the light shield to extend about table 36 and rotate freely within table groove 57. Merton: c.10 L.29-42.  See 1_1 below); 
capturing a first sequence of images of the object with the camera while the lighting apparatus is activated such that the first sequence of images include images capturing the light broadcast from the lighting apparatus in different locations around a periphery of the first surface (e.g., The function of the light shield, therefore, is to confine the incident light in the horizontal plane into a beam. If the beam of light strikes perpendicular to the die mark, the mark will reflect light into the lens so the image appears bright. If the beam strikes parallel to the die marks, the image will appear dark. Since the reflective surfaces of the High Angle Impact Marks are not generally parallel to the die marks, a HAIM will be imaged as a very bright spot in a dark background. Thus the light shield improves the ability to discriminate HAIMs from die marks. Merton: c.11 L.53-63.  The light shield also improves signal to noise discrimination for Lustre Interruption Marks. As defined initially, the LIM is a scruff or a scraped area parallel to the coin surface. When optically imaged, these specular surfaces appear black. A LIM may be very light, however, and difficult to distinguish from the rest of the coin surface. Because of lustre, undisturbed areas of the coin will appear very bright on at least one rotation of the light shield. On this rotation, the LIM becomes clearly apparent as a dark area in a bright background, thereby significantly improving signal discrimination. Merton: c.12 L.13-23.  Therefore, a plurality of images are obtained to discriminate HAIM and LIM marks on the obverse and reverse sides of the coin.  The images of the obverse side is taken as a first set of images and the images of the reverse side is taken as a second set of images.  See 1_2 below); 
importing the first sequence of images into a first stage video file having a preconfigured size and masked off such that the first surface appears over a first background (see 1_3 below); 
incorporating the first stage video file into a template of a three-dimensional (3D) model by aligning the first surface with a video mask of the template such that the video mask obscures the first background of the first stage video file and superimposes a location of the first surface in the first stage video file onto a virtual surface of the 3D model (see 1_4 below), wherein the 3D model is configured in the template to cast shadows onto a second background of the template as the 3D model is rotated relative to the second background (see 1_5 below); 
aligning rotation of the light captured on the first surface in the first stage video file with rotation of the shadows when incorporating the first stage video file into the template (see 1_7 below); and 
output the combined first stage video file and template as a file depicting an animated approximation of the object (see 1_6 below). 
While Merton does not explicitly teach, Debevec teaches:
(1_1). activating the lighting apparatus to broadcast and rotate light around the first surface (e.g., FIG. 4 illustrates illumination of a single source of light in the lighting system illustrated in FIG. 2. As illustrated in FIG. 4, a light source 401 is illuminated, while all of the other light sources 403, 405, 407, 409, 411, 413, and 415 are dark. The light controller 109 may be configured to sequentially illuminate each of the different light sources illustrated in FIG. 4 or only some of them. FIG. 4 is thus illustrative of a configuration in which the light controller 109 is configured to sequentially illuminate a different single light source, thus causing the lighting system 105 to sequentially provide illumination from different directions. Debevec: [0066] and Fig. 4; reproduced below for reference. 

    PNG
    media_image2.png
    688
    709
    media_image2.png
    Greyscale

FIGS. 5A-D illustrate images of a face captured by the camera 101 under different lighting conditions. FIGS. 5A-C illustrates images lit from different directions from a lighting system of the type illustrated in FIG. 2.  Debevec: [0067] L.1-4. As illustrated in FIGS. 5A-D, the camera 101 may be configured to capture an image of the face while illuminated under the light coming from each of the separate directions, … The light controller 109 may be configured to cause the lighting system 105 to provide this sequence of lighting.  Debevec: [0068]. The light controller 109 may be configured to cause the sequential changes that it makes to the illumination of the light sources that comprise the lighting system 105 to be synchronized to when the camera 109 captures each image of the face 113. The camera 101 may be configured to generate a sync signal that is delivered and processed by the light controller 109 for this purpose. The sync signal may coincide with the moment when the camera 101 captures each image of the face 113. The light controller 109 may be configured to cause the direction from which light is emitted by the lighting system 105 to change in between each image of the face 113 which the camera 101 captures utilizing these sync signals. The light controller 109 may be configured to cause this pattern of lighting from different directions to cyclically repeat on a periodic basis. Debevec: [0072] L.1-15. Therefore, sequence of images are taken in synchronize with lighting from different directions for both the obverse and/or reverse sides of the coin.  The sequentially illuminate a different single light source as shown in Fig. 4 is equivalent to rotating the single light source.  From Fig. 2; reproduced below for reference.

    PNG
    media_image3.png
    711
    958
    media_image3.png
    Greyscale

It can be seen that light from the light sources 209, 211, 213, 215, 217, 219, 221 NS 223 lit the face 113.  Thus, the light from the light source is illuminating (broadcasting) from the light source to the face (surface));
(1_2). capturing a first sequence of images of the object with the camera while the lighting apparatus is activated (e.g., The light controller 109 may be configured to cause the sequential changes that it makes to the illumination of the light sources that comprise the lighting system 105 to be synchronized to when the camera 109 captures each image of the face 113. The camera 101 may be configured to generate a sync signal that is delivered and processed by the light controller 109 for this purpose. The sync signal may coincide with the moment when the camera 101 captures each image of the face 113. The light controller 109 may be configured to cause the direction from which light is emitted by the lighting system 105 to change in between each image of the face 113 which the camera 101 captures utilizing these sync signals. The light controller 109 may be configured to cause this pattern of lighting from different directions to cyclically repeat on a periodic basis. Debevec: [0072] L.1-15) such that the first sequence of images include images capturing the light broadcast from the lighting apparatus in different locations around a periphery of the first surface (e.g., FIGS. 5A-D illustrate images of a face captured by the camera 101 under different lighting conditions. FIGS. 5A-C illustrates images lit from different directions from a lighting system of the type illustrated in FIG. 2. FIG. 5D illustrates image lit by only background light, with no light coming from the lighting system. Debevec: [0067]. As illustrated in FIGS. 5A-D, the camera 101 may be configured to capture an image of the face while illuminated under the light coming from each of the separate directions, as well as an image of the face when it is not illuminated by the lighting system 105 at all, but rather only by background light. An example of how these images may be processed is described below in connection with the discussion of the data processing system 111. The light controller 109 may be configured to cause the lighting system 105 to provide this sequence of lighting. Debevec: [0068].  Therefore, the camera 101 at the center of the lighting system 105 is used to capture images of the face (the first surface of coin 11 of  Merton with light illuminating on the face (first surface of coin 11) from the different directions (locations) of the periphery of the lighting system 105);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Debevec into the teaching of Merton so that sequence of images are taken in synchronous with light from different direction to see face changes.
While the combined teaching of Merton and Debevec does not explicitly teach, Licht teaches: 
(1_3). importing the first sequence of images into a first stage video file having a preconfigured size and masked off such that the first surface appears over a first background (e.g., In FIG. 2, a schematic diagram of an exemplary implementation of a system and process 200 of the present invention is presented, illustrating how static 2D digital photographs and audio files are converted into and then distributed to a multitude of electronic devices for viewing. To make a video production 235 in accordance with the present invention using the user's digital files 211, several preprogramed templates 201 can be used. The preprogramed templates 201 are shown as reference numbers 203, 205, 207 and 209. Preprogramed templates 201 have place holders in the software code that can be used with the user's uploaded digital files 211. Once the files 211 are transmitted to the server 440, after being previously chosen by the user, the software 442 inputs the files 211 into the place holders 203, 205, 207 and 209 in the software code. The software 442 then produces or renders the video production 223 with the now filled place holders 213, 221, 215, and 217, using the user's digital photograph files, audio files, selected background, and text files 211.  Licht: [0043]. Another example uses variable masking to allow the user to select the center of influence and control of the mask shape. A mask shape allows the user to put portions of the photograph 321, for example, a face of a portrait photograph 321, inside heart shapes, circles/bubbles, and the like. Licht: [0049] L.16-21.  According to Merton and Debevec, files 211 include images of coin or face, which are input to preprogrammed templates 201 to make video);
(1_4). incorporating the first stage video file into a template of a three-dimensional (3D) model by aligning the first surface with a video mask of the template such that the video mask obscures the first background of the first stage video file and superimposes a location of the first surface in the first stage video file onto a virtual surface of the 3D model (e.g., The three dimensional video production 317 is accomplished by the input of two main sets of elements. The first set of elements are the input personal digital files 319 uploaded by the user. The input personal files 319 may include digital photograph files 321, audio music files 323, and text 325. The second set of elements includes features 301 already preprogramed in the software 442. The preprogramed features 301 include templates with a plurality of levels of difficulty. Non-limiting examples of the levels of difficulty include: the producer level 305, the director level 307, and the special effects level 309. Other preprogramed features 301 include music files 311 and text art 313 stored on the server database 450. Licht: [0048] and Fig. 3; reproduced below for reference.

    PNG
    media_image4.png
    540
    672
    media_image4.png
    Greyscale

Therefore, the images files of coin or face are input to the image place holder of preprogrammed features 301 to produce the 3D video.  A mask shape allows the user to put portions of the photograph 321, for example, a face of a portrait photograph 321, inside heart shapes, circles/bubbles, and the like. Licht: [0049] L.16-21. Therefore, a mask extracting the coin/face portion of the image excludes the background of the image);
(1_6). output the combined first stage video file and template as a file depicting an animated approximation of the object (e.g., As a non-limiting example, the empty preprogrammed templates 203, 205, 207 and 209 can include instructions providing the following exemplary video features: simulating movement of the still digital photograph in 3D space, presenting the digital photograph as a 3D object (such as a cube), framing the digital photograph, adding text in various text styles to the video production, providing moving animation of the digital photograph, providing enhanced video graphics, text art, animated text, images, and the like. Licht: [0044] L.15-23. After the three dimensional production 317 is complete and approved by the user, the software system 300 will create a webpage 333 to be displayed via the Internet 327. The system 300 will provide the choice for a plurality of styles of webpages 333, which will display and play the video production 317 on the webpage 333. The user may also select images stored on the database 450 of the server 440 to further personalize the webpage 333 to his own individual style or event associated with the photographs 321. For example, if the event associated with the user's photographs 321 is a holiday, the user may select various holiday images stored on the database 450 to be displayed on the webpage 33. As with the photographs 321, the pre-stored database images can also simulate 3D movement in the final video production 317.  Licht: [0052]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Licht into the combined teaching of Merton and Debevec so the video can be conveniently produced using preprogrammed video templates.
While the combined teaching of Merton, Debevec and Licht does not explicitly teach, Wantland teaches:
(1_5). the 3D model is configured in the template to cast shadows onto a second background of the template as the 3D model is rotated relative to the second background (e.g., In a further aspect, applying the depth-variable light-source effect could involve the computing device using a depth map for the image to determine depth information for at least one background area in the image (e.g., as identified by a segmentation mask for the image). Then, based at least in part on (a) the depth information for the at least one background area, (b) the coordinates of the light source, and (c) coordinates of the at least one object in the three-dimensional image coordinate frame, the computing device can generate shadow data for the background area corresponding to the at least one object and the light source. The shadow data may be used to modify the image with shadows from objects that correspond to the virtual light source in a realistic manner.  Wantland: [0077]);
(1_7). aligning rotation of the light captured on the first surface in the first stage video file with rotation of the shadows (e.g., Given the lighting system 105 of Debevec, the light controller 109 may be configured to cause this pattern of lighting from different directions to cyclically repeat on a periodic basis. Debevec: [0072] L.9-14. FIG. 6 illustrates illumination of several lights sources in the lighting system illustrated in FIG. 2 with a gradient of intensities. As illustrated in FIG. 6, the light controller 109 has caused all of the light sources in the lighting system 105 to be illuminated, except for the light source 409. Debevec: [0070] L.1-5.  The computing device can generate shadow data for the background area corresponding to the at least one object and the light source. The shadow data may be used to modify the image with shadows from objects that correspond to the virtual light source in a realistic manner.  Wantland: [0077] L.9-14.  Therefore, shadows are generated for each light source with different intensity levels cyclically repeated on a periodic basis) when incorporating the first stage video file into the template (e.g., the images files of coin or face are input to the image place holder of preprogrammed features 301 to produce the 3D video; see 1_4 above);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wantland into the combined teaching of Merton, Debevec and Licht so that the image/video can be visualized with a realistic manner by modifying the images/video with shadows form objects that correspond to the virtual light source.
While the combined teaching of Merton, Debevec, Licht and Wantland does not explicitly teach, Asai teaches:
(1_8). a light source of the lighting apparatus is positioned between the camera and the object (e.g., A face imaging device 1 shown in FIG. 1 to FIG. 3 has an imaging camera 4 for imaging a face 3 provided in a casing 2 in which an image signal outputted from the imaging camera 4 can be taken into a computer 5 and projected.  Asai: [0028]. An opening 6 for inserting the face 3 is formed at the front of the casing 2, an illumination light source L for illuminating a visible light to the face 3 is located to the inside thereof, an opaque light diffusion plate 7 is situated between the opening 6 and the illumination light source L for diffusing the light illuminated from the illumination light source L and illuminating the front side of the face 3, and an imaging camera 4 for imaging the face through a permeation hole 7a formed in the light diffusion plate 7 is disposed at the back thereof.  Asai: [0029] and Fig. 1; reproduced below for reference.

    PNG
    media_image5.png
    592
    524
    media_image5.png
    Greyscale

In this embodiment, a circular or straight tubular white light emission tube W is used as the illumination light source L, which is disposed so as to surround the optical axis of the imaging camera 4.  Asai: [0030]. Then, a plate-like light shielding body 15 is located between the illumination light source L and the imaging camera 4 for shielding a light incident to the imaging camera 4 while not transmitting the permeation hole 7a of the light diffusion plate 7, among the light illuminated from the illumination light source L. Asai: [0031].  Therefore, the light source L is positioned between the face 14 (object) and the imaging camera 4 so that no light is incident directly to the imaging camera and a clear image can be obtained with no halation (Asai: [0020] L.8));
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Asai into the combined teaching of Merton, Debevec, Licht and Wantland so that light source between the camera and object (that is in front of camera) is shielded with a plate-like light shielding body 14 from transmitting directly to the camera 4 and a clear image can be obtained with no halation. (Asai: [0020] L.4-8).

Regarding claim 2, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 1 wherein the file depicting the animated approximation of the object includes a video file (e.g., As a non-limiting example, the empty preprogrammed templates 203, 205, 207 and 209 can include instructions providing the following exemplary video features: simulating movement of the still digital photograph in 3D space, presenting the digital photograph as a 3D object (such as a cube), framing the digital photograph, adding text in various text styles to the video production, providing moving animation of the digital photograph, providing enhanced video graphics, text art, animated text, images, and the like. Licht: [0044] L.15-23.  It is obvious to produce video from 2D images conveniently using preprogrammed templates). 

Regarding claim 3, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 1 wherein the file depicting the animated approximation of the object includes a digital 3D object file (e.g., The video production 317 is considered three dimensional because the production utilizes 2D personal digital photograph images 321 and presents these images as objects moving in 3D space. For example, as illustrated in FIG. 3, the digital photograph 321 can be a portrait of a loved one. The portrait can be downloaded to the server 440, processed by the processor 444 in accordance with instructions provided by the software 442, and the final video production 317 produced, such that the 2D portrait appears to be moving in 3D space. As shown in FIG. 3, the portrait can be presented in the video 317 as, for example, rotating about a vertical axis (see element 305), or otherwise moving in a three dimensional manner. Licht: [0047] L.5-17.  It is obvious that this provides an alternative method of presenting personal digital photographs 321 that is more dynamic than the prior art 2D digital photograph. Licht: [0047] L.17-19).

Regarding claim 5, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 1 further comprising:
positioning the object within the illumination region such that a second surface of the object is approximately parallel to the focus plane of the camera (e.g., One embodiment of an illumination system, generally denoted 29, of the present invention is shown in perspective view in FIG. 3. System 29 includes, in part, a light source 30, a first reflector 32, a second reflector 34 and a specimen table 36. Second reflector 34 has a central opening 33 through which an imaging camera 38 views an object (not shown) positioned on table 36. In the embodiment shown, light source 30, first reflector 32, second reflector 34, light table 36 and camera 38 are coaxial and are aligned with an axis which coincides with optical axis 40 shown in phantom between camera 38 and table 36. Another major component of illumination system 29 is a light shield 42. As explained further below, second reflector 34 and light shield 42 are shown in their "home" position in FIG. 3.  Merton: c.8 L.42-56 and Fig. 3.  The direction of incident light in the plane perpendicular to the surface of a coin positioned on table 36 (i.e., its perpendicular angle of incidence) is varied by changing the distance between reflector 34 and table 36. Merton: c.10 L.20-24.  System 17 includes a viewing means 20 for forming an optical image of the surface of either the obverse or reverse surface of coin 11 and an illumination system 21 which cooperates with viewing means 20 and a computer 22 to properly illuminate the coin surface under evaluation.  Merton: c.7 L.65-69 and c.8 L.1-2.  When the reverse surface of the coin 11 is facing the camera, it is taken as the second surface of the coin (object)); 
activating the lighting apparatus to rotate light around the second surface (e.g., Referring now to FIGS. 3 and 5, light shield 42 is shown in its "home" or retracted position in FIG. 3 and in its extended position in FIG. 5. When extended, light shield 42 is substantially coaxial with source 30, first and second reflectors 32 and 34, table 36 and camera 38. In the embodiment shown, shield 42 includes two 30[Symbol font/0xB0] angular openings 43a and 43b positioned diametrically opposite each other. Shield 42 is supported at its circumference by a circular rim 56. Opening 43a extends through rim 56 such that when extended, shield 42 may slide into a slot 57 in table 36. A center opening 58 is also provided in shield 42 to allow the light shield to extend about table 36 and rotate freely within table groove 57. Merton: c.10 L.29-42.  Obviously, the reverse surface of the coin 11 is facing the camera.  FIG. 4 illustrates illumination of a single source of light in the lighting system illustrated in FIG. 2. As illustrated in FIG. 4, a light source 401 is illuminated, while all of the other light sources 403, 405, 407, 409, 411, 413, and 415 are dark. The light controller 109 may be configured to sequentially illuminate each of the different light sources illustrated in FIG. 4 or only some of them. FIG. 4 is thus illustrative of a configuration in which the light controller 109 is configured to sequentially illuminate a different single light source, thus causing the lighting system 105 to sequentially provide illumination from different directions. Debevec: [0066].  Therefore, sequence of images are taken in synchronize with lighting from different directions for both the obverse and/or reverse surfaces of the coin); 
capturing a second sequence of images of the object with the camera while the lighting apparatus is activated (e.g., The light controller 109 may be configured to cause the sequential changes that it makes to the illumination of the light sources that comprise the lighting system 105 to be synchronized to when the camera 109 captures each image of the face 113. The camera 101 may be configured to generate a sync signal that is delivered and processed by the light controller 109 for this purpose. The sync signal may coincide with the moment when the camera 101 captures each image of the face 113. The light controller 109 may be configured to cause the direction from which light is emitted by the lighting system 105 to change in between each image of the face 113 which the camera 101 captures utilizing these sync signals. The light controller 109 may be configured to cause this pattern of lighting from different directions to cyclically repeat on a periodic basis. Debevec: [0072] L.1-15); 
importing the second sequence of images into the first stage video file after the first sequence of images, wherein the second surface appears over the first background in the location of the first surface within the first stage video file (e.g., In FIG. 2, a schematic diagram of an exemplary implementation of a system and process 200 of the present invention is presented, illustrating how static 2D digital photographs and audio files are converted into and then distributed to a multitude of electronic devices for viewing. To make a video production 235 in accordance with the present invention using the user's digital files 211, several preprogramed templates 201 can be used. The preprogramed templates 201 are shown as reference numbers 203, 205, 207 and 209. Preprogramed templates 201 have place holders in the software code that can be used with the user's uploaded digital files 211. Once the files 211 are transmitted to the server 440, after being previously chosen by the user, the software 442 inputs the files 211 into the place holders 203, 205, 207 and 209 in the software code. The software 442 then produces or renders the video production 223 with the now filled place holders 213, 221, 215, and 217, using the user's digital photograph files, audio files, selected background, and text files 211.  Licht: [0043]. Another example uses variable masking to allow the user to select the center of influence and control of the mask shape. A mask shape allows the user to put portions of the photograph 321, for example, a face of a portrait photograph 321, inside heart shapes, circles/bubbles, and the like. Licht: [0049] L.16-21.  According to Merton and Debevec, files 211 include images of coin or face, which are input to preprogrammed templates 201 to make video).

Regarding claim 6, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 5 wherein the second surface is opposite the first surface (e.g., System 17 includes a viewing means 20 for forming an optical image of the surface of either the obverse or reverse surface of coin 11 and an illumination system 21 which cooperates with viewing means 20 and a computer 22 to properly illuminate the coin surface under evaluation. Merton: c.7 L.65-68 and c.8 L.1-2.  Obverse/Reverse – obverse is the side of a coin bearing the more important legends or types; it opposite side is the reverse.  Merton: c.1 L.32-34.  The obverse side is taken as the first surface and the reverse side is taken as the second surface).

Regarding claim 7, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 1 wherein the lighting apparatus includes a ring or frame positioned above and defining the illumination region and comprising a plurality of light emitting diodes (LEDs) (e.g., FIG. 4 illustrates illumination of a single source of light in the lighting system illustrated in FIG. 2. As illustrated in FIG. 4, a light source 401 is illuminated, while all of the other light sources 403, 405, 407, 409, 411, 413, and 415 are dark. The light controller 109 may be configured to sequentially illuminate each of the different light sources illustrated in FIG. 4 or only some of them. FIG. 4 is thus illustrative of a configuration in which the light controller 109 is configured to sequentially illuminate a different single light source, thus causing the lighting system 105 to sequentially provide illumination from different directions.  Debevec: [0066] and Fig. 4.  It can be seen that the light sources 403, 405, 407, 409, 411, 413 and 415 are arranged in a ring), and wherein activating the lighting apparatus to rotate light around the first surface includes a microcontroller dimming and brightening each of the plurality of LEDs in a sequenced order around the ring or frame (e.g., The light controller 109 may be configured to control illumination of each of the light sources that comprise the lighting system 105. The light controller 109 may include electronic circuitry configured to perform the functions of the light controller 109, as described herein. This electronic circuitry may include a computer programmed with software that causes the computer to implement the lighting algorithms described herein.  Debevec: [0064]. In one configuration, the light controller 109 may be configured to cause the lighting system 105 to sequentially light the face 113 from each of the multiple directions. The light controller 109 may be configured to cause the light from each direction to be generated by illuminating a single light source or by illuminating multiple light sources.  Debevec: [0065]. The light controller 109 may be configured to sequentially illuminate each of the different light sources illustrated in FIG. 4 or only some of them. FIG. 4 is thus illustrative of a configuration in which the light controller 109 is configured to sequentially illuminate a different single light source, thus causing the lighting system 105 to sequentially provide illumination from different directions. Debevec: [0066] L.5-11). 

Regarding claim 10, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 7 wherein the plurality of LEDs include pure white LEDs (e.g., Each of the light sources may emit light of the same color or of the same mixed colors, such as white light. Debevec: [0060] L.1-2. The individual light sources may be of any type.  For example, they may be LED’s, incandescent bulbs, or pixels of a video projector.  Debevec: [0059] L.1-3).

Regarding claim 11, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 1 wherein the lighting apparatus includes a ring or frame positioned above the illumination region (e.g., One embodiment of an illumination system, generally denoted 29, of the present invention is shown in perspective view in FIG. 3. System 29 includes, in part, a light source 30, a first reflector 32, a second reflector 34 and a specimen table 36. Second reflector 34 has a central opening 33 through which an imaging camera 38 views an object (not shown) positioned on table 36. In the embodiment shown, light source 30, first reflector 32, second reflector 34, light table 36 and camera 38 are coaxial and are aligned with an axis which coincides with optical axis 40 shown in phantom between camera 38 and table 36.  Merton; c.8 L.42-53) and comprising an LED (e.g., FIG. 4 illustrates illumination of a single source of light in the lighting system illustrated in FIG. 2. As illustrated in FIG. 4, a light source 401 is illuminated, while all of the other light sources 403, 405, 407, 409, 411, 413, and 415 are dark. The light controller 109 may be configured to sequentially illuminate each of the different light sources illustrated in FIG. 4 or only some of them. Debevec: [0066] L.1-7.  It would be obvious that the light source of Debevec is used to replace the lighting of the second reflector of Merton so that the lighting is directly controlled instead of adjusting indirectly with the first reflector), and wherein activating the lighting apparatus to rotate light around the first surface includes a microcontroller initiating physical movement of the LED within the ring or frame (e.g., As shown, second reflector 34 is affixed to an arm 45 which is mounted to a rack and pinion driven plate 47. Plate 47 traverses rails 49 on either side of post 48. Post 48 is bolted to a base plate 50. A stepper motor 52 is mounted on post 48 to drive the pinion (not shown) that drives plate 47 along rails 49. The pinion may be meshed onto the rack by means of an eccentric to adjust contact pressure. Software and/or limit switches are provided to ensure that plate 47 remains within a defined range. Thus, this assembly provides the automated ability to adjust the distance between reflector 34 and table 36, and therefore between reflector 34 and an object positioned on table 36, which is important to the present invention as emphasized further herein. Merton: c.9 L.22-36.  When the second reflector 34 is replaced with the light source 401 (The individual light sources may be of any type.  For example, they may be LED’s, incandescent bulbs, or pixels of a video projector.  Debevec: [0059] L.1-3) of Debevec, the light source 401 is adjusted its distance from specimen table 36 to best illuminate the specimen on the table). 

Regarding claim 12, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 1 wherein the object includes a round coin and wherein the 3D model includes a shape matching the round coin (e.g., Systems and methods for illuminating an object surface with light at varying angles of incidence and for optically evaluating the object surface for features and defects, etc. are disclosed. In a specific implementation the systems and methods, the target object comprises a coin and the illumination and evaluation techniques are used to accurately objectively evaluate the numismatic quality of the coin and/or identify the coin. Merton: Abstract L.1-8 and Figs. 1A-1B. Coins--collectible pieces, including metallic money, tokens, medals, medallions, rounds, etc.  Merton: c.1 L.29-30). 

Regarding claim 14, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 1 wherein the lighting apparatus includes a ring or frame that defines the illumination region (e.g., One embodiment of an illumination system, generally denoted 29, of the present invention is shown in perspective view in FIG. 3. System 29 includes, in part, a light source 30, a first reflector 32, a second reflector 34 and a specimen table 36. Second reflector 34 has a central opening 33 through which an imaging camera 38 views an object (not shown) positioned on table 36. Merton: c.8 L.42-48) and which is positioned above the illumination region (e.g., second reflector 34 is above the specimen table 36 on which the specimen (coin) is placed), and wherein the ring or frame includes a first exterior dimension (It can be seen from Fig. 3 of Merton that the second reflector 34 has larger an exterior dimension (circumference)) that is large than a second exterior dimension of the object (than the exterior dimension of the specimen table 36, on which the object (specimen) is placed.  Therefore, the exterior dimension (circumference) of the specimen (coin) is less than that of the second reflector).

Regarding claims 15 and 17, the claims are system claims of method claims 1 and 10 respectively.  The claim is similar in scope to claims 1 and 10 respectively and they are rejected under similar rationale as claims 1 and 10 respectively.
Merton teaches that “Systems and methods for illuminating an object surface with light at varying angles of incidence and for optically evaluating the object surface for features and defects, etc. are disclosed.” (Merton: Abstract L.1-4).
Merton further teaches that “One embodiment of an illumination system, generally denoted 29, of the present invention is shown in perspective view in FIG. 3. System 29 includes, in part, a light source 30, a first reflector 32, a second reflector 34 and a specimen table 36. Second reflector 34 has a central opening 33 through which an imaging camera 38 views an object (not shown) positioned on table 36.” (Merton: c.8 L.42-48).
Debevec teaches that “The light controller may be configured to cause the lighting system to sequentially light the face from each of the multiple directions at a rate that is an integer-greater-than-one multiple of the rate at which the camera captures the sequence of images of the face.” (Debevec: [0021]).
Licht teaches that “The final video production can be created at the server 440 by the processor 444 executing instructions from the software 442. After the final video production is created in step 125, user will have the option to provide the newly created video via email in step 127, or provide the video by posting it on a webpage in step 127, or both.” (Licht: [0039] L.).

Claim(s) 8-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merton in view of Debevec, Licht, Wantland and Asai as applied to claim 1 and further in view of Shim (2011/0031889).

Regarding claim 8, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 7 wherein the microcontroller dimming and brightening each of the plurality of LEDs in sequence includes two of the plurality of LEDs being controlled at a time such that a first of the controlled LEDs is being dimmed from fully on to fully off while a second of the controlled LEDs is being brightened from fully off to fully on, wherein the microcontroller controls the first of the controlled LEDs and the second of the controlled LEDs such that the first of the controlled LEDs reaches fully off simultaneous with the second of the controlled LEDs reaching fully on, and wherein once the first of the controlled LEDs reaches fully off and the second of the controlled LEDs reaches fully on, the microcontroller begins to dim the second of the controlled LEDs to fully off and begins to control a next one of the plurality of LEDs in the sequenced order to brighten the next one of the plurality of LEDs from fully off to fully on (e.g., FIG. 7 illustrates a different example of the lighting system illustrated in FIG. 2 in which light from each direction is generated by clusters of light sources. As illustrated in FIG. 7, the light sources that comprise the lighting system 105 may be arranged clusters, such as light source clusters 701, 703, and 705. Each cluster of light sources may include multiple light sources, such as light sources 707, 709, 711, and 713 for light source cluster 701; light sources 715, 717, 719, and 721 for light source cluster 705; and light sources 723, 725, 727, and 729 for light source cluster 703. The light source controller 109 may be configured to sequentially illuminate all of the light sources in each cluster of light sources, thus again sequentially causing light to originate from the lighting system 105 from different directions.  Debevec: [0071]. The light controller 109 may be configured to cause the sequential changes that it makes to the illumination of the light sources that comprise the lighting system 105 to be synchronized to when the camera 109 captures each image of the face 113. The camera 101 may be configured to generate a sync signal that is delivered and processed by the light controller 109 for this purpose. The sync signal may coincide with the moment when the camera 101 captures each image of the face 113. The light controller 109 may be configured to cause the direction from which light is emitted by the lighting system 105 to change in between each image of the face 113 which the camera 101 captures utilizing these sync signals. The light controller 109 may be configured to cause this pattern of lighting from different directions to cyclically repeat on a periodic basis. Debevec: [0072] L.1-15. The individual light sources may be of any type.  For example, they may be LED’s, incandescent bulbs, or pixels of a video projector.  Debevec: [0059] L.1-3. Therefore, it is obvious that it is the designer’s choice to have two clusters of light sources, each cluster will be turned on (illuminated) and off (dark) in a cyclically repeated manner so that the camera takes picture of the object with light from the different directions.  See 8_1 below).
While the combined teaching of Merton, Debevec, Licht, Wantland and Asai does not explicitly teach, Shim teaches:
(8_1). the microcontroller dimming and brightening each of the plurality of LEDs in sequence includes two of the plurality of LEDs being controlled at a time such that a first of the controlled LEDs is being dimmed from fully on to fully off while a second of the controlled LEDs is being brightened from fully off to fully on, wherein the microcontroller controls the first of the controlled LEDs and the second of the controlled LEDs such that the first of the controlled LEDs reaches fully off simultaneous with the second of the controlled LEDs reaching fully on, and wherein once the first of the controlled LEDs reaches fully off and the second of the controlled LEDs reaches fully on, the microcontroller begins to dim the second of the controlled LEDs to fully off and begins to control a next one of the plurality of LEDs in the sequenced order to brighten the next one of the plurality of LEDs from fully off to fully on (e.g., Here, the LED module comprises: a power source part for receiving the AC power source from outside for use as a driving source for the system; a rectifying part for rectifying the inputted power source through a bridge rectifier circuit; and a LED driving part configured as a serial connection of the LED elements and a resistance in response to the rectified power source and driving the LED elements with a desired voltage.  Shim: [0027]. Also, the dimming circuit part comprises a timer for performing a turning-on process in that the LED elements are gradually lightened during a predetermined setting time and/or a turning-off process in that the LED elements are gradually darkened during a predetermined setting time.  Shim: [0028].  Therefore, given the predetermined setting time for turning on and turning off of LEDs (light source of Debevec), the camera can synchronous with the direction of LEDs (light source) to take picture of the object in the desired directions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shim into the combined teaching of Merton, Debevec, Licht, Wantland and Asai so that steady state of the on/off of LEDs is obtained after the predetermined setting time to facilitate the camera taking pictures with lighting from desired directions.

Regarding claim 9, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 7 wherein the microcontroller dimming and brightening each of the plurality of LEDs in sequence includes four of the plurality of LEDs being controlled at a time (e.g., Referring now to FIGS. 3 and 5, light shield 42 is shown in its "home" or retracted position in FIG. 3 and in its extended position in FIG. 5. When extended, light shield 42 is substantially coaxial with source 30, first and second reflectors 32 and 34, table 36 and camera 38. In the embodiment shown, shield 42 includes two 30[Symbol font/0xB0] angular openings 43a and 43b positioned diametrically opposite each other. Shield 42 is supported at its circumference by a circular rim 56. Opening 43a extends through rim 56 such that when extended, shield 42 may slide into a slot 57 in table 36. A center opening 58 is also provided in shield 42 to allow the light shield to extend about table 36 and rotate freely within table groove 57. Merton: c.10 L.29-42.  It is obvious that effectively four regions are defined such that when two (vertically opposite) regions are ON (with light), the other two regions are OFF (without light).  Furthermore, to facilitate direct control of lighting, the first and second reflectors 32 and 34 are replaced with the light sources (LEDs) of Debevec: Fig. 4.  It is obvious that the LEDs of Debevec are divided into four clusters: C1, C2, C3 and C4; and when C1, C2 (opposite pairs) are ON (illuminated); C3, C4 (opposite pair) are OFF (dark)) such that a first and second of the controlled LEDs is being dimmed from fully on to fully off while a third and fourth of the controlled LEDs is being brightened from fully off to fully on, wherein the microcontroller controls the first, second, third, and fourth of the controlled LEDs such that the first of the controlled LEDs reaches fully off simultaneous with the third of the controlled LEDs reaching fully on and the second of the controlled LEDs reaches fully off simultaneous with the fourth of the controlled LEDs reaching fully on (e.g., In the embodiment shown, shield 42 includes two 30[Symbol font/0xB0] angular openings 43a and 43b positioned diametrically opposite each other. Shield 42 is supported at its circumference by a circular rim 56. Opening 43a extends through rim 56 such that when extended, shield 42 may slide into a slot 57 in table 36. A center opening 58 is also provided in shield 42 to allow the light shield to extend about table 36 and rotate freely within table groove 57. Merton: c.10 L.33-42.  Therefore, C1 and C2 is fully ON (illuminated), C3 and C4 are fully OFF (dark)), and wherein once the first of the controlled LEDs reaches fully off and the third of the controlled LEDs reaches fully on, the microcontroller begins to dim the third of the controlled LEDs to fully off and begins to control a next one of the plurality of LEDs in the sequenced order to brighten the next one of the plurality of LEDs from fully off to fully on (e.g., The light controller 109 may be configured to cause the sequential changes that it makes to the illumination of the light sources that comprise the lighting system 105 to be synchronized to when the camera 109 captures each image of the face 113. The camera 101 may be configured to generate a sync signal that is delivered and processed by the light controller 109 for this purpose. The sync signal may coincide with the moment when the camera 101 captures each image of the face 113. The light controller 109 may be configured to cause the direction from which light is emitted by the lighting system 105 to change in between each image of the face 113 which the camera 101 captures utilizing these sync signals. The light controller 109 may be configured to cause this pattern of lighting from different directions to cyclically repeat on a periodic basis. Debevec: [0072] L.1-15.  The individual light sources may be of any type.  For example, they may be LED’s, incandescent bulbs, or pixels of a video projector.  Debevec: [0059] L.1-3. Therefore, it is obvious that when there are two clusters of light sources, each cluster will be turned on (illuminated) and off (dark) in a cyclically repeated manner so that the camera takes picture of the object with light from the different directions.  See 9_1 below). 
While the combined teaching of Merton, Debevec, Licht, Wantland and Asai does not explicitly teach, Shim teaches:
(9_1). the microcontroller dimming and brightening each of the plurality of LEDs in sequence includes four of the plurality of LEDs being controlled at a time such that a first and second of the controlled LEDs is being dimmed from fully on to fully off while a third and fourth of the controlled LEDs is being brightened from fully off to fully on, wherein the microcontroller controls the first, second, third, and fourth of the controlled LEDs such that the first of the controlled LEDs reaches fully off simultaneous with the third of the controlled LEDs reaching fully on and the second of the controlled LEDs reaches fully off simultaneous with the fourth of the controlled LEDs reaching fully on, and wherein once the first of the controlled LEDs reaches fully off and the third of the controlled LEDs reaches fully on, the microcontroller begins to dim the third of the controlled LEDs to fully off and begins to control a next one of the plurality of LEDs in the sequenced order to brighten the next one of the plurality of LEDs from fully off to fully on (e.g., Here, the LED module comprises: a power source part for receiving the AC power source from outside for use as a driving source for the system; a rectifying part for rectifying the inputted power source through a bridge rectifier circuit; and a LED driving part configured as a serial connection of the LED elements and a resistance in response to the rectified power source and driving the LED elements with a desired voltage.  Shim: [0027]. Also, the dimming circuit part comprises a timer for performing a turning-on process in that the LED elements are gradually lightened during a predetermined setting time and/or a turning-off process in that the LED elements are gradually darkened during a predetermined setting time.  Shim: [0028].  Therefore, given the predetermined setting time for turning on and turning off of LEDs (light source of Debevec), the camera can synchronous with the direction of LEDs (light source) to take picture of the object in the desired directions).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shim into the combined teaching of Merton, Debevec, Licht, Wantland and Asai so that steady state of the on/off of LEDs is obtained after the predetermined setting time to facilitate the camera taking pictures with lighting from desired directions.

Regarding claim 16, the claim is a system claim of method claim 8.  The claim similar in scope to claim 8 and it is rejected under similar rationale as claim 8.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merton in view of Debevec, Licht, Wantland and Asai as applied to claim 1 and further in view of D’Entremont et al. (5,646,388).

Regarding claim 13, the combined teaching of Merton, Debevec, Licht, Wantland and Asai teaches the method of claim 1 wherein the object includes a rectangular card and wherein the 3D model includes a shape matching the rectangular card (see 13_1 below). 
While the combined teaching of Merton, Debevec, Licht, Wantland and Asai does not explicitly teach, D’Entremont teaches:
(13_1). the object includes a rectangular card and wherein the 3D model includes a shape matching the rectangular card (e.g., Systems and methods for manufacturing and inspecting documents having information recorded thereon are described that can include a visual inspection cell, a recording unit, and a packaging unit. The manufactured data cards can include driver's licenses, credit cards, military identification cards, welfare cards, social security cards, and other such cards having information recorded thereon suitable for identifying persons or objects. In an optional embodiment of the invention, the manufactured documents include a laminated overlay that includes a holographic overlay as a security feature and the visual inspection cell includes a lighting unit and camera adapted to illuminate and image the recorded data positioned behind the hologram.  D’Entremont: Abstract.  In another aspect of the present invention, the present invention provides systems and methods for inspecting identification cards that have been manufactured with a holographic overlay. In one embodiment of the invention, the inspection system includes a camera element for acquiring images of the information recorded onto the identification card. The inspection element includes a lighting unit that can generate light of select intensity, and polarity. The lighting unit illuminates the identification card with polarized light having a polarization and an angle of incidence selected to maximize the appearance of the hologram in an image signal captured by the camera element of the inspection elements. Alternatively, the lighting elements can include uniform lighting sources that are pitched to illuminate the data card in a manner that illuminates the information recorded behind the holographic overlay so that the camera elements can "see through" the holographic overlay and acquire an image of the information recorded behind the holographic overlay.  D’Entremont: c.4 L.17-35.  FIG. 2 illustrates a front perspective of an identification card of the type printed by the system illustrated in FIG. 1.  D’Entremont: c.4 L.66-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of D’Entremont into the combined teaching of Merton, Debevec, Licht, Wantland and Asai so that identification card can be inspected to see the hologram in an image with proper lighting unit illumination.

Response to Arguments
Applicant’s arguments filed on September 13, 2022 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the new ground(s) of rejection presented above with the additional reference of Asai (2007/0212038).
R1.	The applicant amended independent claims with features similar to: “wherein a light source of the lighting apparatus is positioned between the camera and the object”.
The examiner applied the combined teaching of Asai to teach the amended feature with “an illumination light source L for illuminating a visible light to the face 3 is located to the inside thereof, an opaque light diffusion plate 7 is situated between the opening 6 and the illumination light source L for diffusing the light illuminated from the illumination light source L and illuminating the front side of the face 3, and an imaging camera 4 for imaging the face through a permeation hole 7a formed in the light diffusion plate 7 is disposed at the back thereof.” (Asai: [0029] and Fig. 1) and “a plate-like light shielding body 15 is located between the illumination light source L and the imaging camera 4 for shielding a light incident to the imaging camera 4 while not transmitting the permeation hole 7a of the light diffusion plate 7, among the light illuminated from the illumination light source L.” (Asai: [0031]).
Therefore, illuminating light is cut off from directing to the imaging camera 4 with a plate-like light shielding body 14 to obtain a clear image with no halation (Asai: [0020] L.8).
R2.	The applicant argued on p.11 para.1 that “First, Merton is directed to system for illuminating an object such as a coin. See Merton at 1: 15-25. In contrast, Debevec is directed to a head-mounted facial performance capturing system. See Debevec at [0004]. Given that Merton pertains to illuminating an inanimate object, it would not be obvious for a person skilled in the art to combine Merton with a head-mounted camera system designed to capture facial performance.”
The examiner disagrees respectfully.  The light sources, in both Merton and Debevec are used to illuminate a coin and face of a person.  As the coin and the face reflect the incident light, images can be captured with a camera.  Therefore, the illumination source serve the purpose of illuminating an object (a coin and face of a person).  The head-mounted camera system illustrates that the camera is placed close to the head position.  This is interpreted as the way the camera is position to capture an image of face of a person.
R3.	The applicant argued on p.11 para. 2 that “Second, combining Debevec with Merton would frustrate the stated purpose in Merton. Of note, the optics in Merton are arranged in a way to "apply a uniform confined beam of light to the surface of the target object to be imaged." See Merton at Abstract. To achieve this, Merton sets up its light source 30 together with reflectors 32 and 34 in a particular arrangement such that reflector 34 can "direct a substantially uniform, dispersed light to an exposed surface of an object located on table 36". See Merton at 9: 18-21. In contrast, in FIG. 4 of Debevec, only a single light source "is illuminated, while all of the other light sources ... are dark." See Debevec at [0066]. Quite plainly then, Debevec does not produce a "substantially uniform, dispersed light" as required by Merton. Thus, there would be no motivation to combine Merton and Debevec.”
The examiner disagrees respectfully.  The feature of “substantially uniform, dispersed light” is not a claimed feature of the claim 1.  The reference of Debevec is to teach the features 1_1 and 1_2 that are absent from the reference of Merton.  Therefore, the applicant is arguing feature that is absent from the claim.
R3.	The applicant argued on p.11 para. 3 that “Third, the system disclosed in Debevec is fundamentally incompatible with the system disclosed in Merton. As shown in FIG. 5 of Merton reproduced below, only one light source is used and it is positioned behind the table opposite from a camera such that the light shines indirectly on an object. In contrast, as shown in FIG. 2 of Debevec below, it employs an array of light sources shining directly at a face. Combining the lighting system of Debevec with Merton would require a complete reengineering and elimination of most of the reflectors disclosed in Merton. It would not have been obvious or trivial to do so.”
The examiner disagrees respectfully.  The examiner interpreted that one of the teachings of Merton and Debevec is to apply illumination on object using reflected light and direct light from light sources.  The reflected light source of Merton and light source from the same side of the camera of Debevec are interpreted as two methods of illuminating object that would eliminate lights directed towards the camera.  The teaching of Asai would cut off any reflected light from light source on the same side as the imaging camera in order to obtain a clear image.  Therefore, Debevec teaches an alternative way of illuminating an object without directing light towards the camera.  Furthermore, the reference of Debevec teaches the features 1_1 and 1_2 as discussed in the rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611